NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3633-19

BARRY MESMER,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
POLICE AND FIREMEN'S
RETIREMENT SYSTEM,

     Respondent-Respondent.
__________________________

                   Submitted March 21, 2022 – Decided March 30, 2022

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Board of Trustees of the Police and
                   Firemen's Retirement System, Department of the
                   Treasury, PFRS No. xx-5049.

                   Alterman & Associates, LLC, attorneys for appellant
                   (Stuart J. Alterman and Timothy J. Prol, on the briefs).

                   Robert Seymour Garrison, Jr., Director of Legal
                   Affairs, PFRSNJ, attorney for respondent (Thomas R.
                   Hower, Staff Attorney, on the brief).

PER CURIAM
        Petitioner Barry Mesmer appeals from a final agency decision by the

Board of Trustees (Board), Police and Firemen's Retirement System (PFRS),

finding he is not entitled to accidental disability retirement (ADR) benefits

under N.J.S.A. 43:16A-7. We affirm.

        We summarize the relevant facts.         Mesmer began working for the

Evesham Police Department in November 2006. On February 14, 2016, Mesmer

was dispatched in response to a call regarding a potential suicide. Based on the

address, Mesmer knew he was driving to the home of M.H.,1 an Evesham

Township firefighter.       Mesmer described his relationship with M.H. as

professional, but stated they were not close friends.

        When Mesmer arrived at M.H.'s house, a woman and her son ran out,

screaming "[h]e's inside, he shot himself." Inside the house, Mesmer saw a

white dog splattered with blood and M.H. propped against the fireplace with a

shotgun under his leg and his head blown off.           He also saw brain matter

everywhere and smelled the strong odor of gunpowder and blood.

        Mesmer's supervisor instructed Mesmer to stay with the body to prevent

the scene from contamination. Mesmer did not touch the body, nor did he see

the body being removed from the house. After the body was removed, Mesmer


1
    We use initials to protect the identity of the suicide victim and his family.
                                                                              A-3633-19
                                          2
was assigned to comfort M.H.'s wife and son. He also transported M.H.'s

daughter to the police station.

      After completing his shift on February 14, Mesmer felt depressed and had

trouble disassociating from the incident. When he returned to work two days

later, Mesmer attended a debriefing to discuss the incident. Mesmer did not

speak during the debriefing because he felt uncomfortable discussing his

feelings in the aftermath of M.H.'s suicide. Mesmer told his supervisor he was

sleeping poorly, experiencing flashbacks, and reliving the incident. A chaplain

sent Mesmer home and recommended he take time off from work.

      After the incident, Mesmer saw a psychiatrist. When Mesmer returned

to work, he performed clerical jobs and used headphones to help him focus on

work tasks. Although he attempted to return to his normal work routine, Mesmer

concluded he was unable to continue working as a police officer.

      In June 2017, more than one year after M.H.'s suicide, Mesmer filed for

ADR benefits, alleging a mental disability. On January 9, 2018, the Board

denied Mesmer's application for ADR benefits, finding the traumatic event was

not undesigned and unexpected. The Board also found the incident was not a

terrifying or horror-inducing event that would be objectively capable of causing




                                                                          A-3633-19
                                       3
permanent mental disability to a reasonable person. Consequently, Mesmer

received ordinary disability retirement benefits.

      Mesmer asked the Board to reconsider denial of ADR benefits. The Board

declined. Mesmer appealed the Board's decision, and the matter was transferred

to the Office of Administrative Law.

      An administrative law judge (ALJ) conducted hearings on August 22,

2019 and October 1, 2019. During the hearings, Mesmer testified he never

handled a suicide involving someone he knew and was not trained or prepared

to witness the gruesome scene on February 14, 2016. During his career on the

police force, Mesmer witnessed gruesome scenes before the incident with M.H.,

including seeing dead people who had been eaten by animals and smelling the

overwhelming stench of death from decaying bodies. Mesmer explained his

reaction to these deaths differed because he did not know those victims.

      Mesmer also provided a brief description of his police academy training.

He recalled attending the New Jersey Police Academy but did not remember any

curriculum for responding to suicide scenes. However, Mesmer testified his job

responsibilities included: responding to domestic abuse calls, securing crime

scenes, controlling crowds in emergency situations, assisting in evacuations,




                                                                           A-3633-19
                                        4
performing rescues, and withstanding exposure to stress involved with assisting

families with incidents of suicide.

      Mesmer's wife, Keli Mesmer, testified as well.         According to Keli

Mesmer, after the incident on February 14, 2016, her husband disengaged from

her and the children. She testified "[t]hat incident fundamentally changed who

my husband is" because "he's not as open now, he gets irritated very easily, he

can't remember things, he's not as engaged with the kids."

      Mesmer also offered the testimony of Dr. Garry Glass, a psychiatric

expert, who addressed causes associated with post-traumatic stress disorder

(PTSD). At the Board's request, Dr. Glass began treating Mesmer in June 2016.

Dr. Glass diagnosed Mesmer as suffering from PTSD attributable to the

February 14, 2016 incident. The doctor explained Mesmer was unprepared,

either by his training or work experience, for the events at M.H.'s home on

February 14, 2016. In an April 28, 2017 written report to the Board, Dr. Glass

opined Mesmer could not return to police work due to his PTSD.

      In a March 17, 2020 written decision, the ALJ concluded Mesmer was not

entitled to ADR benefits. The ALJ found the events of February 14, 2016 were

terror or horror-inducing events which would cause a reasonable person in a

similar situation to suffer a disabling mental injury under Patterson v. Board of


                                                                           A-3633-19
                                       5
Trustees, State Police Retirement System, 194 N.J. 29 (2007). However, the

ALJ determined the event was not "undesigned and unexpected" under

Richardson v. Board of Trustees, Police and Firemen's Retirement System, 192

N.J. 189 (2007). The ALJ concluded

            Mesmer was not placed in a situation where he lacked
            equipment or training. He had previously been called
            to gruesome scenes involving death and decaying
            bodies. Further, although he did not anticipate his
            reaction, Mesmer knew in advance that he was
            responding to a potential suicide at the home of a man
            he knew. As Dr. Glass testified, suicides often involve
            gunshots, and before Mesmer entered the house he
            knew that he could encounter the aftermath of a suicide
            by gunshot.

      Based on the testimony, "including Mesmer's job responsibilities, his

training and experienced, and the circumstances of the [i]ncident," the ALJ

concluded Mesmer failed to meet "his burden to demonstrate that the incident

of February 14, 2016, which is the cause of his disability, meets the 'undesigned

and unexpected' standard of Richardson and, therefore, he is not able to sustain

his application for ADR benefits."

      On April 14, 2020, the Board modified the ALJ's initial decision, rejecting

the conclusion the incident satisfied the terrifying or horror-inducing prong

under the Patterson test. Additionally, the Board adopted the ALJ's conclusion



                                                                           A-3633-19
                                       6
the incident was not undesigned and unexpected" and thus denied Mesmer's

application for ADR benefits.

      On appeal, Mesmer argues the ALJ erred in determining the incident on

February 14, 2016 was undesigned and unexpected. He also challenges the

Board's modification of the ALJ's decision regarding his failure to satisfy the

terror and horror-inducing prong under Patterson. He further contends the

Board's decision was not based on substantial credible evidence in the record

and the denial of his application for ADR benefits was arbitrary, capricious, and

unreasonable. We disagree.

      "Our review of administrative agency action is limited." Russo v. Bd. of

Trs., Police & Fireman's Ret. Sys., 206 N.J. 14, 27 (2011) (citing In re

Herrmann, 192 N.J. 19, 27 (2007)). "An administrative agency's final quasi-

judicial decision will be sustained unless there is a clear showing that it is

arbitrary, capricious, or unreasonable, or that it lacks fair support in the record."

Ibid. The party who challenges the validity of the administrative decision must

demonstrate it was arbitrary, unreasonable, or capricious. Boyle v. Riti, 175

N.J. Super. 158, 166 (App. Div. 1980).

      We accord deference to the Board's interpretation of a statute it is charged

with enforcing. Thompson v. Bd. of Trs., Teachers' Pension & Annuity Fund,


                                                                               A-3633-19
                                         7
449 N.J. Super. 478, 483 (App. Div. 2017), aff'd o.b., 233 N.J. 232 (2018).

"'Such deference has been specifically extended to state agencies that administer

pension statutes,' because 'a state agency brings experience and specialized

knowledge to its task of administering and regulating a legislative enactment

within its field of expertise.'" Ibid. (quoting Piatt v. Bd. of Trs., Police and

Firemen's Ret. Sys., 443 N.J. Super. 80, 99 (App. Div. 2015)).

      Additionally, we will affirm an agency's findings of fact if "supported by

adequate, substantial and credible evidence." In re Taylor, 158 N.J. 644, 656-

57 (1999) (quoting Rova Farms Resort, Inc. v. Invs. Ins. Co. of Am., 65 N.J.

474, 484 (1974)). "The choice of accepting or rejecting testimony of witnesses

rests with the administrative agency, and where such choice is reasonably made,

it is conclusive on appeal." Oceanside Charter Sch. v. Dep't of Educ., 418 N.J.

Super. 1, 9 (App. Div. 2011).

      Accidental retirement disability benefits require an employee demonstrate

he or she "is permanently and totally disabled as a direct result of a traumatic

event occurring during and as a result of the performance of his [or he r] regular

or assigned duties."    N.J.S.A. 43:16A-7(a)(1).     "[A]n accidental disability

retirement entitles a member to receive a higher level of benefits than those

provided under an ordinary disability retirement." Patterson, 194 N.J. at 43.


                                                                            A-3633-19
                                        8
      In Richardson, our Supreme Court held a claimant seeking ADR benefits

must prove the following:

            1. that he [or she] is permanently and totally disabled;

            2. as a direct result of a traumatic event that is

                  a. identifiable as to time and place,

                  b. undesigned and unexpected, and

                  c. caused by a circumstance external to the
                  member . . . ;

            3. that the traumatic event occurred during and as a
            result of the member's regular or assigned duties;

            4. that the disability was not the result of the member's
            willful negligence; and

            5. that the member is mentally or physically
            incapacitated from performing his usual or any other
            duty.

            [Richardson, 192 N.J. at 212-13 (2007).]

      A claimant who has suffered a "permanent mental injury caused by a

mental stressor without any physical impact can satisfy the Richardson

standard." Patterson, 194 N.J. at 48. The Patterson Court held:

            The disability must result from direct personal
            experience of a terrifying or horror-inducing event that
            involves actual or threatened death or serious injury, or
            a similarly serious threat to the physical integrity of the
            member or another person. By that addition, we

                                                                          A-3633-19
                                         9
            achieve the important assurance that the traumatic
            event posited as the basis for an accidental disability
            pension is not inconsequential but is objectively
            capable of causing a reasonable person in similar
            circumstances to suffer a disabling mental injury.

            [Id. at 34.]

      Subsequently, the Court identified a two-part analysis to be applied in

cases asserting a permanent mental incapacity resulting from "an exclusively

psychological trauma." Mount v. Bd. of Trs., Police & Firemen's Ret. Sys., 233

N.J. 402, 426 (2018). "The court first determines whether the member directly

experienced a 'terrifying or horror-inducing event that involves actual or

threatened death or serious injury, or a similarly serious threat to the physical

integrity of the member or another person.'" Ibid. (quoting Patterson, 194 N.J.

at 50).   If the event meets the Patterson test, the court then applies the

Richardson factors to the member's application. Ibid.

      As the Court noted in Russo, "an employee who experiences a horrific

event which falls within his [or her] job description and for which he [or she]

has been trained will be unlikely to pass the 'undesigned and unexpected' test."

206 N.J. at 33. However, "the Board and a reviewing court must carefully

consider not only the member's job responsibilities and training, but all aspects




                                                                           A-3633-19
                                      10
of the event itself. No single factor governs the analysis." Mount, 233 N.J. at

427.

       We first address whether the Board erred in modifying the ALJ's initial

decision that the events of February 14, 2016 satisfied the terror or horror-

inducing requirement under Patterson. Having reviewed the record, we agree

with the ALJ's finding that Mesmer suffered a terrifying and horror-inducing

event on February 14, 2016. The gruesome discovery of M.H.'s death by suicide

from a self-inflicted gunshot wound to his head was the direct cause of Mesmer's

PTSD and subsequent mental disability. Despite the absence any personal threat

to his safety, the traumatic event Mesmer experienced on February 14, 2016 was

"objectively capable of causing a reasonable person in similar circumstances to

suffer a disabling mental injury." Patterson, 194 N.J. at 34. As a result of the

horrific event, Mesmer had trouble concentrating, disengaged from his family,

and failed to return to work as a police officer. Based on the undisputed medical

testimony, Mesmer suffers a disabling mental injury stemming from the horrific

event of February 14, 2016.

       Because Mesmer met the Patterson test, we next examine whether he

satisfied the "undesigned and unexpected" prong under Richardson. On this




                                                                           A-3633-19
                                      11
record, we agree Mesmer failed to satisfy the undesigned and unexpected

requirements to warrant ADR benefits.

      In Richardson, satisfaction of the "undesigned and unexpected" prong

requires an event "extraordinary or unusual in common experience" and not

"injury by ordinary work effort." Richardson, 192 N.J. at 201 (quoting Russo,

62 N.J. at 154). "The polestar of the inquiry is whether, during the regular

performance of [the member's] job, an unexpected happening . . . occurred and

directly resulted in the permanent and total disability of the member. Id. at 214.

      Here, Mesmer failed to satisfy the undesigned and unexpected

requirement under Richardson. Mesmer's job functions as of February 14, 2016,

included protecting accident scenes, preventing destruction of evidence,

providing support at crime scenes, examining ill or injured persons, removing

dead or injury persons from vehicles at crash scenes, communicating with

distraught persons, and withstanding exposure to and dealing with stress

involving incidents of suicide. Mesmer received training, both at the police

academy and through the course of his career in law enforcement, in responding

to situations involving graphic and gruesome deaths. Mesmer was not a rookie

officer and, during his career in law enforcement, he responded to at least ten

calls involving gruesome and disfigured dead bodies or serious injuries.


                                                                            A-3633-19
                                       12
Mesmer conceded he did not experience any disabling mental injury after

responding to those deaths and he returned to work without incident after each

of those events.

      Additionally, while Mesmer knew M.H., the two men were not even

casual friends. Mesmer provided no evidence of any close, personal relationship

with the deceased that might have satisfied the undesigned and unexpected

requirement under Richardson.

      Mesmer knew he was responding to a suicide at an address where he knew

the homeowner. On this record, nothing about the events of February 14, 2016,

fell outside the scope of Mesmer's general duties as a police officer. Given the

totality of the circumstances, it was not unreasonable for Mesmer to anticipate

the aftermath of M.H.'s suicide.

      On this record, we are satisfied there is ample credible evidence

supporting the denial of Mesmer's application for ADR benefits and the Board's

decision was not arbitrary, capricious, or unreasonable.

      Affirmed.




                                                                          A-3633-19
                                      13